PER CURIAM.
As the notice of appeal was not timely filed in this proceeding, the appeal is dismissed for lack of jurisdiction. Appellant seeks to avoid dismissal on the theory that the failure to timely file the notice was due, at least in part, to certain actions or omissions of the staff of the circuit court clerk’s office. Accordingly, dismissal of the appeal is without prejudice to appellant’s right to move the trial court for relief from judgment. Cf. Ashley v. Moore, 742 So.2d 533 (Fla. 1st DCA 1999) (appeal dismissed without prejudice where inmate claimed prison officials frustrated his ability to timely file notice of appeal).
DISMISSED.
DAVIS, PADOVANO and BROWNING, JJ., concur.